NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 29 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RUPINDER KAUR, a.k.a. Norma Irene                No. 08-73006
Bustamante,
                                                 Agency No. A095-710-204
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Rupinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
988, 992 (9th Cir. 2008), and de novo due process claims, Mohammed v. Gonzales,

400 F.3d 785, 791–92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s motion to reopen

because it considered the record and acted within its broad discretion in

determining that the evidence of changed country conditions was insufficient to

warrant reopening given the underlying adverse credibility determination. See

Toufighi, 538 F.3d at 996-97 (underlying adverse credibility determination

rendered evidence of changed circumstances immaterial). Kaur has not overcome

the presumption that the BIA considered all the evidence. See Larita–Martinez v.

INS, 220 F.3d 1092, 1095–96 (9th Cir. 2000) (petitioner must overcome the

presumption that the agency has considered all the evidence).

      The BIA also did not abuse its discretion in denying the motion to reopen

based on the birth of Kaur’s U.S. citizen son, the son’s and Kaur’s “sickliness,” or

the approval of an I-130 petition filed on Kaur’s behalf by her husband because

Kaur failed to demonstrate how these changes in her personal circumstances were

material to the removal proceedings. See 8 C.F.R. 1003.2(c)(1) (BIA may reopen

only if it appears that the “evidence sought to be offered is material and was not

available and could not have been discovered or presented at the former hearing”);




                                          2                                    08-73006
see also He v. Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007) (change in personal

circumstances does not qualify as a change in country circumstances).

      We lack jurisdiction to review the underlying adverse credibility finding,

including Kaur’s separation of powers argument, because this petition for review is

not timely as to the agency’s order finding her not credible. See Singh v. INS, 315

F.3d 1186, 1188 (9th Cir. 2003); 8 U.S.C. § 1252(b)(1).

      PETITION FOR REVIEW DENIED.




                                          3                                   08-73006